Citation Nr: 1020044	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-30 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right ear condition.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to July 
1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 decision issued by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), which declined to reopen a 
previously denied claim of service connection for a right ear 
condition.  

In May 2010, additional written argument in support of the 
Veteran's claim was received at the Board.  The Board notices 
that it is essentially duplicative of information already in 
the file, thus, there is no need to have the RO initially 
consider it.  38 C.F.R. §§ 20.800, 20.1304 (2009).

The issue of entitlement to service connection for a left ear 
disability has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it and 
it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a March 1977 decision, the RO denied service 
connection for a right ear condition.  The appellant did not 
submit a notice of disagreement within one year and the 
decision became final.

2.  Evidence submitted since the last final denial includes 
information was previously considered; does not pertain to a 
previously unestablished fact necessary to substantiate the 
claim; and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been presented to warrant 
reopening the claim of entitlement to service connection for 
a right ear condition.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under 38 U.S.C.A. § 
5103, VA must notify the claimant of any information or 
evidence not of record that is necessary to substantiate the 
claim, as well as what parts of that information or evidence 
VA will seek to provide, and what parts VA expects the 
claimant to provide.  38 C.F.R. § 3.159(b) (2009).  VA must 
provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ).  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.

VA provided VCAA-required notice to the appellant regarding 
his claim, in correspondence sent in September 2007.  This 
letter notified the appellant of VA's responsibilities in 
obtaining information to assist him in completing his claim, 
and identified his duties in obtaining information and 
evidence to substantiate the claim.  He was also notified of 
the evidence needed to reopen the claim and to establish 
entitlement to the underlying claim for the benefit sought, 
per Kent.  The letter provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed disabilities under consideration, pursuant to 
the recent holding in the Dingess decision.

VA has also made reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002).  In this instance, VA 
attempted to obtain the appellant's service treatment 
records, and VA and private medical treatment records, by 
requesting treatment records from the facilities where the 
appellant indicated that he had been treated.  The National 
Personnel Records Center (NPRC) informed the RO that the 
Veteran's service records were among those presumably lost in 
a fire at the NPRC in St. Louis, Missouri, in 1973.  The RO 
also received negative responses from the medical facilities 
that were identified by the Veteran.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  No medical examination is 
warranted, as the claim is not reopened.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to assist.


New and Material Evidence

The Veteran's current claim is one involving entitlement to 
service connection for a right ear problem.  By way of 
background, the RO originally denied the Veteran service 
connection for an ear condition in a March 1977 rating 
decision- finding that the Veteran's chronic otitis media, 
right ear, status post tympanoplasty was not incurred in or 
aggravated by active military service.  The Veteran was 
notified of the rating decision on March 11, 1977.  He did 
not appeal this decision, and it became final.  Final 
decisions will be reopened on receipt of new and material 
evidence.  38 U.S.C.A. § 5108. 

In August 2007, the Veteran filed an application to reopen 
his claim of entitlement to service connection for an ear 
problem.  As a preliminary matter, the Board notes that the 
Veteran's current claim involves entitlement to service 
connection for a right ear problem.  This claim is based upon 
the same disability as the Veteran's previous claim, which 
was denied in the March 1977 rating decision that became 
final.  Thus, it is appropriate for the Board to consider the 
claim as a request to reopen the previously denied claim.  
Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2009).

If evidence is new, but not material, the inquiry ends, and 
the claim cannot be reopened.  Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
evidence is presumed credible for the purposes of reopening 
an appellant's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

As indicated, the RO denied entitlement to service connection 
for a right ear condition in an unappealed rating decision 
issued in March 1977.  The evidence of record at the time of 
the March 1977 rating decision included the Veteran's DD 214, 
a copy of an August 1954 VA Hospital (VAH) report, January 
1977 correspondence from the Memphis Ear and Eye Clinic, and 
private medical records from the Shea Clinic dated in 
September 1973.  

The Veteran's DD 214 showed that he had been discharged from 
service due to a disability that existed prior to service, 
and was not aggravated therein; the specific disability was 
not identified.  The August 1954 VAH report showed the 
Veteran had undergone surgical repair of a congenital cleft 
palate, post-pharyngeal flap in August 1954.  The January 
1977 correspondence indicated that the Memphis Ear and Eye 
Clinic did not have any medical records related to the 
Veteran.  The medical records from the Shea Clinic showed the 
Veteran had been diagnosed with chronic otitis media and 
mastoiditis, right ear, and had undergone a right ear 
tympanoplasty in September 1973.  

Since the March 1977 rating decision, the Veteran submitted 
an authorization and release form for the RO to obtain 
private treatment records from the Shea Clinic, and submitted 
several statements in support of his claim.  In a September 
2007 letter, the Shea Clinic wrote that they did not have any 
additional records for the Veteran as they had been destroyed 
due to the fact that they were over 7 years old.  In the 
Veteran's written statements, he indicated that his ear had 
been found normal on physical examinations conducted prior to 
service, but during service he suffered an ear infection 
which caused his right ear problems and these problems had 
persisted since discharge from service.  He identified the 
hospital at Fort Jackson, South Carolina as the place wherein 
he was treated for the ear infection.  The Veteran also 
stated that he had no medical treatment records for the 
period between April 1951 and July 1951.  

The RO contacted the National Personnel Records Center (NPRC) 
and in October 2007 obtained a response which indicated that 
the Veteran's service treatment records were fire-related and 
unavailable.  The RO also contacted National Personnel 
Records Center (NPRC) to obtain any treatment records located 
at the hospital at Fort Jackson, South Carolina.  A response 
received from NPRC in October 2009 indicated that there were 
no records of treatment for the Veteran from that hospital.  

The Board notes that no new evidence has been submitted after 
the March 1977 rating decision.  The Veteran's statements 
regarding the history of onset of his ear problems and 
continuity of such problems after discharge were previously 
of record at the time of the 1977 decision, as evidenced by 
his original application for service connection (See 
Statement in support of Claim, VA Form 21-4138, dated 
December 1976).  

The claim was previously denied because there was no evidence 
showing that an ear condition was incurred in or aggravated 
during active service.  Therefore, an unestablished fact 
necessary to substantiate the claim is that a nexus exists 
between an in-service injury and current disability; or that 
a preexisting ear condition was aggravated in service.  The 
current record does not include any competent medical 
evidence of a nexus between the current right ear disorder 
and military service.  The Veteran is not competent to 
provide an opinion linking his chronic otitis media, right 
ear, status post tympanoplasty to service, and his 
contentions in this regard cannot constitute new and material 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, as his statements do not suggest the onset of 
symptoms prior to active duty, they are not deemed to be 
material in that they do not relate to an unestablished fact 
necessary to substantiate the claim (i.e. that a pre-existing 
right ear condition was aggravated in service).  Therefore, 
no reasonable possibility of substantiating the claim has 
been shown and the Veteran's statements will not be 
considered new and material for the purpose of reopening this 
claim.  

Although the Board is sympathetic to the Veteran's ear 
difficulties, no new and material evidence has been received 
sufficient to reopen his claim.  Until the Veteran meets the 
threshold burden of submitting new and material evidence 
sufficient to reopen his claim, the benefit of the doubt 
doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

New and material evidence has not been received and the claim 
is not reopened.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


